Opinion by
Johnson, J.
At the trial it was established that when the husband of the plaintiff returned to the United States, he filed a baggage declaration in accordance with paragraph 1798, as amended, and section 10.17 (k), Customs Regulations of 1943, as amended by T. D. 52482, and was allowed by the collector to include therein the original rugs in question. In view of the fact that the baggage declaration was amended to include the oriental rugs in question under paragraph 1798, supra, the claim of the plaintiff was sustained.